Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “cellulose fiber” and then further recites “in particular directly manufactured from lyocell spinning solution”.  Claim 2 recites “optically opaque”, and then further recites “in particular with an optical gray value of lower than 85”.  Claim 3 recites “an optical gray value of at least 90” and further recites “in particular of at least 100”.  Claim 4 recites “moisture”, and further recites “in particular water” and claim 4 recites “a mass of the fibers is at least 3” and further recites “in particular is at least 5, more particularly is at least 7”.  Claim 7 recites “the moisture content of the fabric is below the predetermined threshold value” and further recites “in particular when the fabric is dry”.  Claim 8, recites “less than 10,000” and further recites “in particular less than 5,000:, and also recites “at least 50%” and further recites “in particular at least 80%” and also recites “a roundess of more than 60” and further recites “In particular of more than 80%”, and also recites between “1um and 40um” and further recites “in particular between 3 um and 15um”, and also recites “one function or property” and further recites “in particular in terms of at least one of the group..”  Claim 11 recites “processing the fibers” and further recites “in particular by at least one of the group…”.  In each of these claims, 
In claim 14, the claim is indefinite because it recites “a method of using” but does not recite any method steps.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites “A product or composite comprising a fabric according to claim 1”.  However, claim 1 is already drawn to a nonwoven fabric.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 9, 14-15 is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ochiai et al, U.S. Patent Application Publication No. 2015/0125499.  Ochiai discloses a transparent sheet comprising lyocell fibers spun from a spinning solution, see paragraphs 0039, 0043, wherein the sheet can comprise more than one layer of the lyocell fibers, see paragraph 0055.  The sheet is optically transparent when wet.  See paragraph 0015, paragraph 0053. The sheet has high liquid retention.  See paragraphs 0029, 0046, 0047.  The fibers can be continuous filaments, (endless filaments).  See paragraph 0057.  The fibers have diameters of 0.1-30 um.  See paragraph 0058.   The fabric can have a basis weight of 20-200 gsm.  See paragraph 0059.  The fabric can have a density of 0.03-0.20 g/ccm.  See paragraph 0060.  The void ratio can be not less than 80%.  See paragraph 0061.  The fabric has a thickness of 100-3000 um.  See paragraph 0064. Ochiai teaches using pure lyocell fibers and does not teach that they comprise copper or nickel.  Since the layers can .  
Ochiai does not clearly teach that the fabric is “directly manufactured”.  However, the instant claims are product claims.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "Even though product - by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product - by - process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe , 227 USPQ 964, 966 (Fed. Cir. 1985).
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983).
The use of 35 USC 102/103 rejections for product by process claim has been approved by the courts.   "[T]he lack of physical description in a product - by - process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or .
Claims 2-4, 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al, U.S. Patent Application Publication No. 2015/0125499.  Ochiai discloses a transparent sheet comprising lyocell fibers spun from a spinning solution, see paragraphs 0039, 0043, wherein the sheet can comprise more than one layer of the lyocell fibers, see paragraph 0055.  The sheet is optically transparent when wet.  See paragraph 0015, paragraph 0053. The sheet has high liquid retention.  See paragraphs 0029, 0046, 0047.  The fibers can be continuous filaments, (endless filaments).  See paragraph 0057.  The fibers have diameters of 0.1-30 um.  See paragraph 0058.   The fabric can have a basis weight of 20-200 gsm.  See paragraph 0059.  The fabric can have a density of 0.03-0.20 g/ccm.  See paragraph 0060.  The void ratio can be not less than 80%.  See paragraph 0061.  The fabric has a thickness of 100-3000 um.  See paragraph 0064. Ochiai teaches using pure lyocell fibers and does not teach that they comprise copper or nickel.  Ochiai teaches that the layers can be joined by hydroentangling.  
Ochiai differs from the claimed invention because it does not disclose the opacity of the dry fabric or the degree of bonding or entangling between the layers.  However, since Ochiai teaches that employing 100% lyocell fibers produces the most transparent fabric when wet and teaches that other components and nontransparent fibers can be included, it would have been obvious to have selected the particular fiber blends and additives which produces a fabric .  
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 02052070 in view of Ochiai et al, U.S. Patent Application Publication No. 2015/0125499
WO ‘070 discloses a method and apparatus for spinning endless lyocell fibers directly into a nonwoven fabric comprising the steps of providing the cellulose, dissolving it into a solvent spinning into a coagulation bath and collecting the filaments on a collecting surface.  WO’070 also discloses the claimed device including a jet with orifices for spinning the lyocell solution supported by a gas flow, a coagulation unit, and a fiber support unit.   See entire document, especially page 3.  
WO ‘070 differs from the claimed invention because it does not disclose controlling the parameters to product an optically transparent fabric when wet.
However, Ochiai teaches that employing pure lyocell fibers produces the most transparent fabric.  See paragraph 0030.  
Therefore, it would have been obvious to have employed pure lyocell in the invention of WO 070 in order to produce a fabric having the best transparency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.